771 N.W.2d 740 (2009)
NATURAL SYSTEMS, INC., Plaintiff-Appellee,
v.
CLAYTON GROUP SERVICES, INC., Defendant/Third-Party Plaintiff/Appellee,
v.
Sagasser & Associates, Inc., Third-Party Defendant/Appellant.
Docket No. 138878. COA No. 289069.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the April 2, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.